Citation Nr: 0032136	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  97-23 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed 
in an April 1981 rating decision which denied entitlement to 
service connection for a psychiatric disorder. 

2.  Entitlement to an effective date for a 100 percent rating 
for post traumatic stress disorder, prior to January 30, 
1997. 

3.  Entitlement to the assignment of a higher disability 
evaluation for degenerative disc disease, L4-L5, currently 
evaluated as 60 percent disabling. 

4.  Entitlement to an increased rating for temporomandibular 
joint (TMJ) disability, currently evaluated as 30 percent 
disabling.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to April 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which increased the rating for post 
traumatic stress disorder (PTSD) from 50 percent disabling to 
100 percent disabling, effective from January 30, 1997.  This 
appeal also stems from a September 1999 RO decision, which 
determined that an RO decision on April 14, 1981, denying 
service connection for a psychiatric disorder, did not 
contain CUE.  The appeal also comes from a March 2000 RO 
decision, which granted service connection for degenerative 
disc disease of the lumbar spine and assigned a 40 percent 
rating, and denied a rating in excess of 30 percent for TMJ.  
A subsequent RO decision in May 2000  increased the rating 
for the veteran's low back disability to 60 percent.

The Board remanded this case in January 1999 for the RO to 
adjudicate the veteran's CUE claim.  That development having 
been completed the case is once again before the Board for 
adjudication of the issues on appeal.

In August 2000, the veteran was asked to clarify whether he 
desired a personal hearing; he responded that he did not want 
a hearing shortly thereafter and requested that the case be 
considered on the evidence of record.
Service connection is currently in effect for a seizure 
disorder, rated 100 percent since April 1980; PTSD, rated 100 
percent since January 30, 1997; degenerative joint disease of 
L4-L5, rated 60 percent; and TMJ, rated 30 percent.


FINDINGS OF FACT

1.  An unappealed RO decision in April 1981 denying service 
connection for a psychiatric disorder was not undebatably 
erroneous. 

2.  An unappealed RO decision in June 1994 granted service 
connection for a generalized anxiety disorder with 
depression, agoraphobia and panic attacks secondary to a 
service-connected seizure disorder; a 30 percent rating was 
assigned effective from July 1988. 

3.  An unappealed RO decision in August 1995 recharacterized 
the service connected mental disorder as PTSD; an earlier 
effective date of April 23, 1980, was assigned for the 30 
percent rating, and that rating was increased to 50 percent, 
effective from July 26, 1988.

4.  The unappealed August 1995 rating determination also 
adjusted the effective date of an award of a 100 percent 
evaluation for seizure disorder, post-traumatic to April 23, 
1980.

5.  The veteran's claim for a rating in excess of 50 percent 
for PTSD was received by the RO on January 30, 1997; the RO 
subsequently increased the rating to 100 percent, effective 
from January 30, 1997 or the date of receipt of the claim.

6.  The veteran's service connected degenerative disc disease 
of L4-5 is manifested by pronounced intervertebral disc 
syndrome; it is not productive of marked interference with 
employment, nor does it necessitate frequent periods of 
hospitalization.
7.  The veteran's service-connected TMJ syndrome is 
manifested by an inter-incisal opening to 24 mm.


CONCLUSIONS OF LAW

1.  The RO decision in April 1981 denying service connection 
for a psychiatric disorder was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2000).

2.  The August 1995 RO decision, which granted service 
connection for PTSD effective from April 23, 1980, with a 30 
percent rating until July 25, 1988 and a 50 percent rating 
assigned thereafter, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (2000). 

3.  The requirements for an effective date for a 100 percent 
rating for PTSD, prior to January 30, 1997, have not been 
met.  38 U.S.C.A. §§ 5110(a) (West 1991); 38 C.F.R. §§ 3.155, 
3.157, 3.400(o)(2), 3.400(q)(1)(i) (2000).

4.  The criteria for a rating in excess of 60 percent for the 
veteran's service-connected degenerative disc disease, L4-L5 
have not been met.  38 U.S.C.A. §§ 1155, (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5293 (2000).

5.  The criteria for a rating in excess of 30 percent for TMJ 
syndrome have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.150, Diagnostic Code 9905 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A. 

CUE

It is noted that, while in service in 1978, the veteran was 
diagnosed with adjustment reaction.  He sought medical 
attention for anxiety in December 1979 and January 1980.  He 
was afforded a VA mental disorders examination in July 1980, 
which reflected the absence of any mental health disorder.  
An April 1981 rating decision denied entitlement to service 
connection for a psychiatric condition because no mental 
health disorder was found on the veteran's July 1980 VA 
mental health examination.  It is the latter rating decision 
that the veteran contends contains clear and unmistakable 
error.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error (CUE).  
38 C.F.R. §§ 3.104(a), 3.105(a).

To establish a valid CUE claim, an appellant must show that 
"Either the correct facts, as they were known at the time, 
were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Also, "[i]f a claimant-appellant wishes to reasonably raise 
CUE[,] there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error . . 
. that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).

In analyzing whether the prior final denial of the veteran's 
claim was fatally flawed, it is important to keep in mind the 
meaning of CUE.  Applicable regulations provide that previous 
determinations which are final and binding, including 
decisions concerning service connection, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

The Court has propounded a three-prong test to determine 
whether CUE is present in a prior determination: (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has also stated that it must be 
remembered that CUE is a very specific and rare kind of 
"error."  "It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-
44 (1993) citing Russell v. Principi, 3 Vet. App. 310, 313 
(1992).

With these standards in mind, the Board will examine the 
appellant's contention, which in essence is that the record 
supports award of entitlement to service connection for a 
psychiatric disorder from the time of the initial 
application.  

The veteran fails to point out factors which, based on the 
evidence then available, would have compelled a manifestly 
different outcome.  With the claimed error only identified in 
broad terms, the Board regards the veteran's arguments as 
going to how the evidence was weighed by the RO.  A mere 
difference in opinion as to how the evidence was weighed does 
not equate to CUE, Russell, 3 Vet. App. at 313.  The claimed 
disability was not manifested at the time of the RO decision 
in question.  The law in effect in April 1981 precluded a 
grant of service connection for a claimed disability when the 
disability was not then manifested.  Therefore, the benefit 
sought on appeal is denied because and the rating decision 
represented a reasonable exercise of adjudicatory judgment.  
38 C.F.R. § 3.105(a).

As to whether VA fulfilled any duty to assist which may have 
existed in April 1981, the Board notes that a failure on the 
part of VA to fulfill any extant duty to assist cannot form a 
basis for a claim of CUE because a failure to fulfill the 
duty to assist only results in an incomplete rather than an 
incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  Indeed, "evidence which was not part of the record 
at the time of the prior determination may not form the basis 
of a finding that there was an act of clear and unmistakable 
error." Id. at 383.

Earlier Effective Date

The law provides that the effective date for an increase in 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, providing the claim was received within one year 
from such date. Otherwise, the effective date for an 
increased rating will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. §  
5110(a),(b)(2); 38 C.F.R. § 3.400(o).

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  By regulation, any communication or action, 
indicating an intent to apply for one or more benefits may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

By an unappealed rating action of June 1994, the RO granted 
entitlement to service connection for generalized anxiety 
disorder with depression, agoraphobia and panic attacks, 
secondary to a service-connected seizure disorder, and a 30 
percent rating was assigned, effective from July 1988.

The evidence indicating an intent to apply for entitlement to 
service connection for PTSD was dated sometime in 1994, and 
entitlement to service connection for PTSD was initially 
denied by a rating action of March 1995.  A notice of 
disagreement was filed as to that adverse determination.  
Pursuant to an administrative review by VA Compensation and 
Pension Service, an RO decision in August 1995 granted 
service connection for PTSD, with a 30 percent evaluation 
effective from April 23, 1980, and with a 50 percent 
evaluation effective from July 26, 1988.  (The same RO 
decision also granted a 100 percent rating for a seizure 
disorder, effective from April 23, 1980.)  The veteran was 
afforded notice of appellate rights but did not pursue any 
appeal with respect to the assigned evaluations. 

In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the 
U.S. Court of Appeals for the Federal Circuit held that 
because the veteran's first notice of disagreement (NOD) 
concerned the "logically up-stream element of service 
connectedness, the appeal could not concern the logically 
down-stream element of the compensation level."  In 
Grantham, the Federal Circuit held that a second timely NOD 
as to the evaluation assigned is necessary to confer 
jurisdiction over the issue of entitlement to an increased 
evaluation.  Finally, in Holland v. Gober, 10 Vet. App. 433, 
435-36 (1997) (per curiam), the Court held that in light of 
Grantham, an award of service connection consists of a full 
award of benefits on the appeal initiated by the NOD on that 
issue and that the decision as to the "compensation level," 
or rating, and effective-date elements or issues, requires a 
separate NOD in order for them to be placed in appellate 
status.  Inasmuch as the veteran did not file a NOD or 
perfect a timely appeal as to the August 1995 rating, that 
RO's decision is final.  38 U.S.C.A. § 7105.

On January 30, 1997, the veteran claimed that his PTSD had 
worsened.  The present appeal ensues from a rating of March 
1997, which increased evaluation for PTSD from 50 percent to 
100 percent, effective from the date of that claim.  The 
claims file contains additional evidence since the August 
1995 rating.  There is a counseling report dated in November 
1996.  However, that report indicated that the veteran was 
coping well with his PTSD.  He reported nightmares 
approximately 3 times per month.  It was noted that his 
intrusive thoughts and night terrors were not as intensive as 
before he began taking Prozac.  Accordingly, that record does 
not suggest that the condition was worsening; rather it 
suggests improvement, and, accordingly, there is no basis for 
awarding an effective date for a 100 percent rating for PTSD 
earlier than January 30, 1999.

At a February 1997 counseling session, however, the veteran 
reported "uncovering a great deal of repressed memory 
relating to his post traumatic stress."  The examiner 
considered that the veteran's symptomatology precluded 
pursuit of vocational rehabilitation at that time.  
Consequently, the February 1997 clinical records provided 
corroboration to the January 1997 claim of increased 
disability and established the foundation for the RO's 
conclusion that the veteran's PTSD warranted the 100 percent 
evaluation at that time.  However, the record does not 
establish that the condition had worsened prior to that time.

It is the veteran's contention that service connection for 
PTSD should be granted from April 23, 1980.  However, the 
August 1995 RO decision denying an increased rating is final.  
As the veteran did not reopen his increased rating claim 
until January 30, 1997, and there was no medical evidence 
submitted during the year prior to that time to show that 
PTSD had increased in severity, an effective date prior to 
that time is not warranted.  38 C.F.R. § 3.400(o). 

It is additionally asserted that a heightened duty exists 
with respect to the veteran in light of his psychiatric 
condition.  The veteran's representative concedes that the 
veteran did not timely appeal the August 1995 RO decision 
noted above, but it is  argued that his procedural 
noncompliance was due to his disability.  It is therefore 
contended that the procedural noncompliance should, in 
effect, be waived in the context of the August 1995 final 
rating decision.  However, proper notification was sent in 
August 1995 informing the veteran of the decision regarding 
his claim, assignment of effective dates and his appellate 
rights.  Even if the VA does have a heightened duty to assist 
the claimant, in this case, the RO fulfilled its obligation 
when it informed the veteran in August 1995 of the rating 
decision and of his appellate rights.  The Board also notes 
that the veteran has not been regarded as incompetent, and 
the veteran was represented at the time of the August 1995 
rating determination.  

It is a statutory requirement that every appeal must be 
initiated by a notice of disagreement and completed with a 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; 
see also Roy v. Brown, 5 Vet. App. 554 (1993).  A notice of 
disagreement with a determination must be filed within one 
year from the date that the agency of original jurisdiction 
mails notice of the determination to the claimant, otherwise 
it becomes final.  The date of mailing the letter of 
notification will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).

In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b).

Even if the disability offered as an explanation for why a 
timely notice of disagreement had not been filed, the Court 
in Corry v. Derwinski, 3 Vet. App. 231 (1992), held that an 
extension of time to file a notice of disagreement for good 
cause under 38 C.F.R. § 3.109(e) is discretionary; and that, 
in that case, a statement in which the veteran expressed 
disagreement with the denial of service connection, and 
indicated that he was "was unable to respond to your initial 
denial due to the nature of my condition," did not 
reasonably raise a claim for a discretionary 'good cause' 
extension of the one year notice of disagreement filing 
period pursuant to 38 C.F.R. § 3.109.

Moreover, 38 C.F.R. § 20.303, applicable specifically to 
substantive appeals, requires that a request for extension 
must be made prior to the expiration of the time limit.  The 
application in this case is made after the time limit has 
expired and precludes the relief sought.  The Court held in 
Roy v. Brown, 5 Vet. App. 554, 556 (1993), that the specific 
provisions governing the Substantive Appeal in 38 C.F.R. 
§ 20.303 takes precedence over the general provisions of 38 
C.F.R. § 3.109.  The advanced arguments are, accordingly, 
without merit.

The initial claim for entitlement to service connection for 
PTSD was apparently made in September 1994, and, thereafter, 
a final rating decision was made, dated in August 1995, which 
assigned the effective dates of April 23, 1980 (30 percent 
evaluation) and July 26, 1988 (50 percent evaluation).  The 
Board is bound by the applicable law with regard to effective 
dates for grants of disability compensation.  Aside from the 
evidence already of record and considered by the August 1995 
final rating decision, the evidence before the Board does not 
show receipt of a claim, formal or informal, for increased 
benefits based on PTSD prior to January 1997.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to an effective date earlier than January 30, 
1997.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Assignment of Higher Evaluation/Increased Rating

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The Court has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Degenerative Disc Disease

In February 2000, the veteran was afforded a VA spine 
examination.  After a comprehensive review of the record, the 
Board is of the opinion that the medical history of this 
disability for the pertinent period is fairly summarized by 
that report.  The veteran had developed low back pain after 
some of his seizures.  By 1997 he had almost constant pain in 
his left leg after one severe grand mal attack.  A CT scan in 
February 1998 showed a herniated disc, and surgery was 
performed in May 1998, which afforded considerable relief.  
Soon after the surgery, however, he developed symptomatology 
in his right leg.  An MRI report from September 1998 showed a 
re-herniated disc at the L4-L5 level with compression of the 
left L-5 nerve root.  He reported being able to walk about a 
block only because of the pain.  He reported being able to 
sit for 1/2 hour or stand for 1/4 hour without considerable 
discomfort.  On Physical examination, he had a height of 70 
inches and weighed 250 pounds.  He ambulated with difficulty 
and a slow shuffling gait.  Examination of the lumbosacral 
spine showed a well healed scar.  Straight leg raising was 
possible on the left to 15 degrees and on the right to 40 
degrees.  Knee and ankle reflexes were equal and active.  
Lumbar spine could be flexed forward 10 degrees, back 0 
degrees, lateral flexion 5 degrees bilaterally, and lateral 
rotation to 5 degrees bilaterally.  He could not squat or get 
onto his heels or toes.  Diagnosis, in pertinent part, was 
status post lumbar disc surgery and degenerative disc disease 
L4-L5.  The examiner additionally commented that the 
herniated disc was etiologically related to one of the 
veteran's convulsive seizures.  The examiner felt that pain 
could limit functional ability.  There was additional 
limitation of motion due to pain on use, excess fatigability, 
incoordination and pain on movement.  

A report of contact made on February 15, 1998 includes a 
brief discussion of the low back surgery along with an 
indication that service connection for a low back disorder 
was not in effect at that time.  Service connection was 
ultimately established for degenerative disc disease, L4-L5, 
effective from February 15, 1998.

The veteran's lower back disability is evaluated pursuant to 
Diagnostic Code 5293, which provides for evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
with severe symptoms, with recurring attacks and intermittent 
relief is assigned a 40 percent evaluation.  Pronounced 
symptoms, that are persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief are assigned a 60 percent evaluation.  
The maximum evaluation available under Diagnostic Code 5293 
is 60 percent.

The maximum evaluation allowed for limitation of motion of 
the lumbar spine under 38 C.F.R. § 4.71a, Code 5292 and for 
lumbosacral strain under 38 C.F.R. § 4.71a, Code 5295 is 40 
percent.  The veteran's current 60 percent rating also 
exceeds the maximum rating (50 percent) allowed for 
unfavorable ankylosis of the lumbar spine under 38 C.F.R. 
§ 4.71a, Code 5289.  
The current 60 percent rating is the maximum rating allowed 
under Code 5293.  The criteria in Diagnostic Code 5293, used 
to evaluate intervertebral disc syndrome, include evaluation 
based on loss of range of motion.  Thus, a veteran who is 
evaluated under Diagnostic Code 5293 is also not also 
entitled to a separate evaluation under Diagnostic Code 5292 
for loss of motion, because that would constitute pyramiding.  
Since the appellant is at the maximum evaluation for 
limitation of motion, further DeLuca analysis would not 
benefit the appellant.  The Board notes that there is no 
basis for a rating in excess of 60 percent based on 
limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the lumbar spine.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997). 

TMJ

The veteran was afforded a VA dental examination in February 
2000.  The veteran's jaw opening was reported as "only 24 mm 
between the incisal edges of his teeth which is approximately 
one half of the expected normal jaw opening."  When he 
opened and closed his mouth, he had quiet crepitance over 
both temporomandibular joints.  There was positive tenderness 
over the left temporalis and left masseter muscles and over 
both temporomandibular joints.  Panorex revealed no new jaw 
pathology.  Assessment was persisting decreased jaw range of 
motion with bilateral internal derangements of the 
temporomandibular joints.

Outpatient dental treatment records from January 1997 to date 
demonstrate poor dental hygiene and occasional pain and 
adjustment to biteguards.  

The Rating Schedule assigns compensable ratings when there is 
evidence of limited motion of the temporomandibular 
articulation as measured by inter-incisal range of 31 to 40 
millimeters (10 percent), 21 to 30 millimeters (20 percent), 
11 to 20 millimeters (30 percent), or 0 to 10 (40 percent); 
or lateral excursion limited to 0 to 4 millimeters (10 
percent).  38 C.F.R. § 4.150, Diagnostic Code 9905.  The code 
notes ratings for incisor limitation are not to be combined 
with limitation of lateral excursion.  
In this case, the most recent VA examination showed the 
veteran's inter-incisal range to be 24 mm.  Therefore, 
through strict application of the pertinent rating criteria, 
entitled to a rating in excess of 20 percent is not 
established or approximated.  The Board notes that the 
veteran has asserted that he experiences pain, and the 
affected area was "positive" for tenderness.  However, 
there is no clinical indication that his symptoms result in 
any additional functional limitation to a degree that would 
support a rating in excess of the currently assigned 30 
percent rating.  The Board finds that his symptomatology 
establishes a condition approximating a 30 percent 
disability.  This rating contemplates the factors addressed 
at 38 C.F.R. §§ 4.40, 4.45 and 4.59.
 
Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to increased evaluations.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher disability evaluation. Additionally, the Board does 
not find that consideration of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.

The records do not support a finding that the veteran's back 
problem interfered with his employment beyond the extent 
contemplated in the Schedule.  The percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as missing 
time from work or requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
60 percent schedular evaluation currently assigned.  What the 
veteran has not shown in this case is that his spine 
disability or his TMJ, in and of themselves, individually or 
together, result in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.



ORDER

There was no CUE in the rating decision of April 1981 rating 
decision that denied entitlement to service connection for a 
psychiatric disorder.

Entitlement to an effective date earlier than January 30, 
1997 for the total evaluation assigned to the veteran's 
service connected post traumatic stress disorder is denied.

A rating in excess of 60 percent for degenerative disc 
disease, L4-L5 is denied. 

A rating in excess of 30 percent for TMJ is denied.




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

